J-S17016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.R., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: L.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1706 EDA 2017

                  Appeal from the Order Entered May 24, 2017
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-DP-0002636-2016


BEFORE: BENDER, P.J.E., LAZARUS, J., and KUNSELMAN, J.

JUDGMENT ORDER BY LAZARUS, J.:                           FILED MARCH 16, 2018

       L.W. (“Mother”) appeals from the trial court’s permanency review order,

in this underlying dependency proceeding, denying Mother’s requests for a

lawyer, more visitation with her minor son, S.R., and the opportunity to sign

consents. We dismiss the appeal as moot.1

       On December 2, 2016, the court found, by clear and convincing

evidence, that child was dependent, removed S.R. from Mother’s home and

gave legal custody of S.R. to the Philadelphia Department of Human Services

(“DHS”). Child was placed in kinship care, with a goal of reunification. On

May 24, 2017, the court held a regularly-scheduled permanency review

hearing.    At the hearing, the trial court found that Mother had not been
____________________________________________


1 Because we dismiss the appeal as moot, we need not discuss the
appealability of the instant permanency review order. See In re H.S.W.C.-
B, 836 A.2d 908, 909 (Pa. 2003) (order granting or denying a goal change,
even if it maintains the status quo, is appealable).
J-S17016-18



cooperative with the Master and DHS, by refusing to grant them access to her

home for a safety inspection and to sign releases or consents.     The court

ordered that Mother permit DHS into her home by June 3, 3017, and

scheduled the next permanency review hearing for August 8, 2018.

      Mother filed a timely appeal from the court’s May permanency order.

In her Pa.R.A.P. 1925(b) statement, Mother states:

     I feel as though I was not given a fair chance to speak in regards
     to my case which occurred on 5-24-17 in courtroom 4A. I was
     never asked to sign a consent form from CUA[.] [T]hey only asked
     me where I was attending. Ms. Wright and Mr. Hall only asked
     where I was going not to sign any forms. In regards to my CUA
     coming to my house they have only not come to my house one
     time since my case started over a year ago and they only did not
     see her the months of April due to miscommunication and my
     phone being on the fritzs [sic]. Also my son has only attended
     one family session out of the 5 that were scheduled. In addition
     no one has stated for the record that my son wants to come home
     and I want him home. As of visitations with my son they have not
     occurred and CUA or Mr. King has not given me a reason why.
     My son and daughter wants [sic] to see each other but that has
     not occurred, and CUA are [sic] not helping in the matter. I am
     also requesting new counsel. Mr. King is not helping in no way
     and the only time I see or talk to him is in the courtroom. I
     can[]not get no help from him in regards to my case and I would
     like to see if I can get someone new to oversee my case.

Pa.R.A.P. 1925(b) Concise Statement of Errors Complained of on Appeal,

5/30/17.

     On February 20, 2018, S.R.’s counsel notified our Court that she would

not be filing a brief on behalf of Child and that “Counsel for Appellant has

conceded in his brief that all issues have been resolved and are therefore

moot.” Letter of Defender Association of Philadelphia, 2/20/18. Additionally,



                                    -2-
J-S17016-18



in Mother’s brief, counsel acknowledges that all issues on appeal are moot as

Mother’s attorney has been replaced, all consents have been signed, and

Mother is receiving visits. Appellant’s Brief, at 3-4. Thus, we dismiss the

appeal as moot.

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/18




                                    -3-